Title: Treasury Department Circular to the Collectors of the Customs, 27 July 1793
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department July 27th 1793
Sir

It having been represented that the number of men heretofore allowed on board of the revenue Cutters has proved to be insufficient, the President of the united States has consented to the full complement of mariners, agreeably to the 7th Section of the act of the 2d of march last, entitled “An Act supplementary to the act intitled An Act to provide more effectually for the collection of the Duties imposed by law &a.” This arrangement is therefore to be carried into effect.
It is requested, that you will cause the surveyor of your Port to take the admeasurement of the Cutter stationed in your District, and forward his certificate to this office; which certificate must specify the particulars usually inserted in a certificate of Registry. This Document is required in order that an Instrument may be transmitted to serve in lieu of a Register for the Cutter.
With great consideration   I am Sir   Your obedt Servt

A Hamilton

